Case: 20-1835    Document: 60     Page: 1   Filed: 05/19/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

             IN RE: JAMES BONGIORNO,
                        Appellant
                 ______________________

                   2020-1835, 2020-1836
                  ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. 12/910,790,
 13/691,821.
                  ______________________

                  Decided: May 19, 2021
                  ______________________

    JAMES BONGIORNO, Huntington, NY, pro se.

    MAI-TRANG DUC DANG, Office of the Solicitor, United
 States Patent and Trademark Office, Alexandria, VA, for
 appellee Andrew Hirshfeld. Also represented by THOMAS
 W. KRAUSE, AMY J. NELSON, FARHEENA YASMEEN RASHEED,
 PETER JOHN SAWERT.
                 ______________________

   Before PROST, Chief Judge, MOORE and CHEN, Circuit
                         Judges.
 PROST, Chief Judge.
     The Patent Office rejected all claims of two patent ap-
 plications filed by James Bongiorno. The Patent Trial and
Case: 20-1835    Document: 60      Page: 2    Filed: 05/19/2021




 2                                           IN RE: BONGIORNO




 Appeal Board (“Board”) affirmed. Mr. Bongiorno appeals.
 We have jurisdiction under 28 U.S.C. § 1295(a)(4)(A).
     The only issue is whether these claims are eligible for
 patenting under 35 U.S.C. § 101. As discussed below, they
 are not, so we affirm.
                               I
     Two related applications are at issue here: the ’790 ap-
 plication and the ’821 application. 1 All pending claims of
 both applications were rejected under § 101.
     According to the specifications, each application “re-
 lates to methods and systems of planning and executing a
 vacation or travel itinerary, and more particularly to soft-
 ware and a portable electronic unit, which may be dedi-
 cated to such planning and travel assistance at the
 destination.” J.A. 394 (’790 application), 939–40 (’821 ap-
 plication). The specifications explain that although travel
 requires extensive information and planning, there was
 previously “no means of efficiently accomplishing all of this
 travel-related planning . . . once arriving at the destina-
 tion.” J.A. 396, 941.
    The specifications note travelers’ customary use of
 many separate limited-purpose devices (e.g., GPS, travel
 websites, multimedia players) and physical media (e.g.,



     1   U.S. Patent Application No. 12/910,790 (titled
 “Portable Vacation/Travel Planner, and Family Tour Guide
 Device”); U.S. Patent Application No. 13/691,821 (titled
 “System, Method, and Computer Software Code for Plan-
 ning and Executing a Travel Itinerary”). The ’821 applica-
 tion is a continuation-in-part of a continuation of the
 ’790 application. The Board also held claims 1–3, 15, 32,
 33, 35, and 37–49 of the ’790 application unpatentable un-
 der 35 U.S.C. § 103, a rejection that Mr. Bongiorno does not
 appeal.
Case: 20-1835    Document: 60     Page: 3      Filed: 05/19/2021




 IN RE: BONGIORNO                                            3



 planners, guidebooks). J.A. 395–97, 940–42. In contrast,
 the claimed invention “combines all of the functionality of
 the books and electronic gadgets which may need to be uti-
 lized in planning and richly experiencing a vacation
 abroad[] into one elegant and practical planning/touring
 device, with powerful features to enhance everyone’s vaca-
 tion experience.” J.A. 397, 942.
     The Board treated claim 1 of the ’790 application as
 representative. The claims at issue recite a “device” that
 includes a database of travel information, associated code
 and memory, and a number of functional “buttons”—for in-
 stance, a “plan itinerary” button, an “alter itinerary” but-
 ton, and a “use itinerary” button:
    1. A travel itinerary device comprising:
    a housing;
    a non-transitory computer-readable program stor-
    age medium having computer readable program
    code embodied therein, said computer readable
    code being configured for planning of a travel itin-
    erary;
    a database of travel information, relating to a des-
    tination, stored in said non-transitory computer-
    readable program storage medium;
    a viewing screen;
    a processor for executing said computer readable
    code, said computer readable code comprising in-
    structions for accessing said database of infor-
    mation on said non-transitory computer-readable
    program storage medium, and for causing display-
    ing, on said viewing screen, of one or more image
    screens permitting selective planning of said travel
    itinerary;
    a plan itinerary button, an alter itinerary button,
    and one or more additional buttons configured,
Case: 20-1835     Document: 60     Page: 4    Filed: 05/19/2021




 4                                           IN RE: BONGIORNO




     when toggled, for communicating a selection, from
     among a plurality of options displayed within said
     one or more image screens, to said processor, and
     for permitting selective entry of one or more char-
     acters;
     wherein said selective planning comprises actuat-
     ing said plan itinerary button for causing display-
     ing of a first image screen by said instructions, said
     first image screen configured for selecting a first
     itinerary template and one or more additional itin-
     erary templates from among a plurality of said ad-
     ditional templates, said first itinerary template
     comprising a template for entering of a number of
     days for said itinerary, an arrival city and a depar-
     ture city, and for selecting of one of a plurality of
     graduated levels of a tour schedule intensity, each
     of said graduated levels of said tour schedule inten-
     sity comprising a range of hours for touring for
     each of said number of days; each of said plurality
     of additional itinerary templates comprising a re-
     spective list of sites relating to a category of said
     additional template, with a portion of said list of
     sites in each said selected one or more additional
     itinerary templates being used to form a complete
     travel itinerary, said complete travel itinerary
     comprising a sequence of sites, for each of said
     number of days, with said sequence of sites being
     optimized to include as many sites as possible in
     said range of touring hours, for touring at the des-
     tination;
     wherein said selective planning further comprises
     said alter itinerary button configured for causing
     displaying of a customizing image screen, said cus-
     tomizing image screen permitting, but not requir-
     ing, customizing of said sequence of sites of said
     complete itinerary, using selective access to said
     database of travel information, for creating a
Case: 20-1835    Document: 60      Page: 5    Filed: 05/19/2021




 IN RE: BONGIORNO                                            5



     customized sequence of sites for a complete custom-
     ized travel itinerary; and
     wherein said computer readable code is configured
     for retrievably storing said selective planning
     within said program storage medium; and
     a use itinerary button, said use itinerary button
     configured, when actuated, for causing displaying
     of a guidance screen configured for communicating
     with a GPS receiver for providing guidance during
     executing of said travel itinerary at the destina-
     tion, said guidance comprising providing directions
     to any of said sequence of sites from a current loca-
     tion of said travel itinerary device.
 ’790 application claim 1 (J.A. 45–46).
     The Board likewise treated claim 1 of the ’810 applica-
 tion as representative. The claim recites a “computer pro-
 gram product” with memory and code, presenting similar
 travel related features—for example, a “weather detour”
 screen to deal with inclement weather, as well as “indoor-
 outdoor” ratings for specific travel sites:
     1. A computer program product for a method of
     planning a travel itinerary for use at a destination
     and for executing the planned travel itinerary at
     the destination, the computer program product
     comprising: a tangible non-transitory computer
     readable storage medium having computer reada-
     ble program code embodied thereon, the computer
     readable program code, when executed by a proces-
     sor, configured for:
     storing a database of travel information about the
     destination in said storage medium, said database
     of travel information comprising tour sites at the
     destination;
Case: 20-1835     Document: 60     Page: 6      Filed: 05/19/2021




 6                                           IN RE: BONGIORNO




     storing, in said storage medium, a respective in-
     door-outdoor rating for each said tour site created
     by assessing each of said tour sites, each said in-
     door-outdoor rating comprising a majority percent-
     age of said respective tour site comprising indoor
     site features or a majority percentage of said re-
     spective tour site comprising outdoor site features;
     providing a user access to said database of travel
     information by displaying a planning graphical
     user interface screen configured for selecting of a
     first itinerary template, and selecting of one or
     more additional itinerary templates from a plural-
     ity of said additional itinerary templates, each said
     plurality of additional itinerary templates compris-
     ing a plurality of said tour sites listed therein and
     relating to a category of said additional template,
     said first itinerary template configured for entering
     of:
         a number of days for said itinerary,
         an arrival city and a departure city at the
         destination,
         a start-time and an end-time for a number
         of desired touring hours for each said num-
         ber of days, and
         a tour intensity level for touring for each of
         said number of days at the destination;
     providing a sequence of tour sites forming a com-
     plete travel itinerary for said number of days, using
     a portion of said tour sites listed in each said se-
     lected one or more additional itinerary templates,
     said complete travel itinerary comprising said se-
     quence of tour sites being optimized to include as
     many said tour sites as possible in said touring
     hours, for each of said number of days, according to
     said tour intensity level;
Case: 20-1835    Document: 60      Page: 7   Filed: 05/19/2021




 IN RE: BONGIORNO                                           7



    providing the user access to a weather detour
    graphical user interface screen configured for se-
    lecting one or more blocks of time, each being af-
    fected by inclement weather during said desired
    touring hours of said number of days;
    reforming said complete travel itinerary for detour-
    ing from said sequence of tour sites, by replacing at
    least a portion of said sequence of tour sites, at
    least during said one or more blocks of time af-
    fected by inclement weather, by replacing said sites
    having said majority percentage of outdoor site fea-
    tures for its indoor-outdoor rating, with other tour
    sites having a highest said majority percentage of
    indoor site features for its indoor-outdoor rating;
    and
    communicating with a GPS receiver for receiving
    directions to any of said tour sites of said reformed
    travel itinerary during executing of said reformed
    travel itinerary at the destination.
 ’821 application claim 1 (J.A. 557–58).
                              II
     Patent eligibility is a question of law that may contain
 underlying issues of fact. Simio, LLC v. FlexSim Software
 Prods., 983 F.3d 1353, 1358–59 (Fed. Cir. 2020). We review
 the ultimate eligibility conclusion de novo. Id. at 1359.
      In analyzing whether claims are patent eligible under
 § 101, we employ the two-step Mayo/Alice framework. Al-
 ice Corp. v. CLS Bank Int’l, 573 U.S. 208, 217 (2014); Mayo
 Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66,
 70–73 (2012). First, we determine whether a patent claim
 is “directed to” an unpatentable law of nature, natural phe-
 nomenon, or abstract idea. Alice, 573 U.S. at 217. If so, we
 then determine whether the claim nonetheless includes an
 “inventive concept” sufficient to “‘transform the nature of
Case: 20-1835    Document: 60       Page: 8    Filed: 05/19/2021




 8                                            IN RE: BONGIORNO




 the claim’ into a patent-eligible application.” Id. (quoting
 Mayo, 566 U.S. at 72, 78).
                              III
     In a detailed analysis, the Board rejected all pending
 claims under § 101.
      At step one of the Alice inquiry, the Board determined
 that the claims of each application were directed to “plan-
 ning and executing a vacation or travel itinerary,” which it
 concluded amounted to a method of organizing human ac-
 tivity—an abstract idea. J.A. 8–14 (’790 application);
 J.A. 538–44 (’821 application). The Board also rejected
 Mr. Bongiorno’s argument that the claims were directed to
 an improvement in technology; instead, the claims
 amounted to a “purportedly new arrangement of generic
 information.” J.A. 10–13, 538–44 (citing Trading Techs.
 Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir.
 2019)). The limitations recited not “inventive program-
 ming” but “simply desired results.” J.A. 11, 15, 541, 547.
     At step two of the Alice inquiry, the Board determined
 that the additional recited elements, considered individu-
 ally or as an ordered combination, do not amount to signif-
 icantly more than the abstract idea itself. J.A. 14–16,
 545–47. That is, the elements amounted simply to “ap-
 ply[ing] the abstract idea using generic computer compo-
 nents performing routine computer functions.” J.A. 15,
 546.
      The Board was further unpersuaded that certain limi-
 tations that Mr. Bongiorno raises on appeal—e.g., mechan-
 ical buttons, a “weather detour” interface screen, a site-by-
 site “indoor-outdoor rating”—changed the eligibility con-
 clusion. See, e.g., J.A. 15–28, 546–47.
     We agree with the Board, which addressed Mr. Bon-
 giorno’s claims thoroughly. The claims of both applications
 are drawn to organizing human activity, including plan-
 ning and executing a travel itinerary, in a manner that
Case: 20-1835    Document: 60     Page: 9    Filed: 05/19/2021




 IN RE: BONGIORNO                                          9



 renders the claims directed to an abstract idea. See Alice,
 573 U.S. at 220, 226–27. The additional claim elements are
 merely generic computer components performing routine
 functions, and we agree with the Board that the claims do
 not include an inventive concept that would confer eligibil-
 ity. See id. at 223–26.
                             IV
    We have considered Mr. Bongiorno’s other arguments
 and find them unpersuasive. Because we agree with the
 Board that the claims are not patent-eligible, we affirm.
                        AFFIRMED